Exhibit 10(a)

December 4, 2006

PACCAR Inc

Amended and Restated Supplemental Retirement Plan

(Effective as of January 1, 2005)

SECTION 1. ESTABLISHMENT AND PURPOSE OF THE SUPPLEMENTAL PLAN

PACCAR Inc, a Delaware corporation (the “Company”), established the PACCAR Inc
Supplemental Retirement Plan (the “Supplemental Plan”) effective as of January
1, 1975.  The sole purpose of the Supplemental Plan is to supplement the
benefits of certain employees under the PACCAR Inc Retirement Plan, as amended
from time to time (the “Retirement Plan”).  The Supplemental Plan has been
amended from time to time, and was last amended on December 19, 2005.

The Company hereby again amends and restates the Supplemental Plan effective as
of January 1, 2005.  The Supplemental Plan, as amended and restated, is intended
to satisfy the requirements of, and shall be implemented and administered in a
manner consistent with, Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury regulations promulgated thereunder. 
Benefits that commenced to be paid under the Supplemental Plan before January 1,
2005 shall be governed by the terms and conditions of the Supplemental Plan, as
in effect on December 31, 2004.

SECTION 2. PARTICIPATION

A Member who is an Employee (as both terms are defined in the Retirement Plan)
shall become a “Participant” in the Supplemental Plan on the first day of the
calendar year immediately following the calendar year in which the earliest of
(a), (b) or (c) below, occurs:

(a)           The date the Employee elects to participate in the PACCAR Inc
Deferred Incentive Compensation Plan, Section 6 of the Administrative Guidelines
of the PACCAR Inc Long Term Incentive Plan or the PACCAR Inc Deferred
Compensation Plan, as they may be amended from time to time (collectively, the
“Nonqualified Plans”);

(b)           The date the Employee’s monthly pension (determined in accordance
with the Retirement Plan) would, but for the limitation of Section 415 of the
Code and the maximum benefit limitations of the Retirement Plan, exceed the
amount of the monthly pension actually payable to such Employee under the
Retirement Plan after the application of such limitation.

(c)           The date the Employee’s monthly pension (determined in accordance
with the Retirement Plan) would, but for the limitation of Section 401(a)(17) of
the Code, exceed the amount of the monthly pension actually payable to such
Employee under the Retirement Plan after the application of such limitation.

Notwithstanding the foregoing, Participants shall be limited to, and may be more
restrictive than, the group of employees who are members of a select group of
management or highly-compensated employees (within the meaning of Sections 201,
301, and 401 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).


--------------------------------------------------------------------------------


SECTION 3. SUPPLEMENTAL BENEFITS

A Participant’s Supplemental Benefit shall be the amount (if any) by which the
Total Pension Benefit exceeds the Participant’s Retirement Plan Benefit.  The
Total Pension Benefit and the Retirement Plan Benefit shall be calculated as of
the “Supplemental Benefit Commencement Date.”

(a)           For purposes of calculating a Participant’s Supplemental Benefit,
“Total Pension Benefit” shall equal the monthly pension which would be payable
to such Participant under Article 5 of the Retirement Plan (i) if the maximum
benefit limitations of Section 415 of the Code and of the Retirement Plan did
not apply, (ii) if the includable compensation limitations of Section 401(a)(17)
of the Code did not apply, and (iii) if the definition of “Salary” in the
Retirement Plan included any amount of base salary that is deferred or any
amount of incentive compensation that is deferred under the Company’s
Nonqualified Plans.  For purposes of this paragraph, amounts deferred under the
Company’s Nonqualified Plans shall be deemed to be included in “Salary” for the
calendar year in which such amounts are earned.

(b)           For purposes of calculating the Supplemental Benefit, as discussed
above, “Retirement Plan Benefit” shall equal the Participant’s monthly pension
payable under the Retirement Plan.

SECTION 4. SUPPLEMENTAL BENEFIT PAYMENTS

(a)           Supplemental Benefit Commencement Date.  A Participant’s
“Supplemental Benefit Commencement Date” shall be the first day of the first
month immediately following the latest of:

(1)           The date of the Participant’s Termination of Employment;

(2)           The date the Participant attains age 65 or the Participant attains
age 55 with 15 years of service (whichever is earlier); or

(3)           The date that is 12 months after the Participant’s Payment
Election Date.

For purposes of the Supplemental Plan, “Termination of Employment” shall mean a
“separation from service” as defined in Section 409A of the Code and the
Treasury regulations promulgated thereunder.  For purposes of paragraph (3)
above, “Payment Election Date” shall mean either: (i)  January 31, 2006 for each
Employee who is a Participant on such date or (ii) for other Participants, the
date on which the Participant elects a form of payment for the Supplemental
Benefit, provided that such date is not later than 30 days from the date such
Employee first became a Participant.

(b)           Supplemental Payment Form.  The Supplemental Benefit shall be
payable either in a single cash lump sum or in an annuity (paid monthly).

2


--------------------------------------------------------------------------------


(1)           Each Participant shall elect the form in which the Supplemental
Benefit (if any) shall be paid within 30 days after first becoming a
Participant.  Notwithstanding the foregoing, each Employee who was a Participant
on January 1, 2006 and whose Supplemental Benefit (if any) has not been paid (or
commenced to be paid) as of January 1, 2006, shall elect the form in which such
Supplemental Benefit shall be paid no later than January 31, 2006.  If a
Participant fails to specify the form in which the Supplemental Benefit (if any)
shall be paid, then such Participant’s Supplemental Benefit shall be paid as an
annuity; provided, however, that the Participant shall have the right to specify
the type of actuarially equivalent annuity from those available under the
Retirement Plan at any time up to the Supplemental Benefit Commencement Date. 
In the event a Participant fails to specify the type of annuity prior to the
Supplemental Benefit Commencement Date, the Supplemental Benefit shall be paid
as a single life annuity, if the Participant is not married on such Date, and as
a 50% joint and survivor annuity, if Participant is married on such Date.

(2)           A Participant may change the form in which the Supplemental
Benefit (if any) shall be paid; provided, however that if such change is made
more than 30 days after the Employee first became a Participant, then the change
will not be effective for 12 months and the Supplemental Benefit Commencement
Date shall be delayed at least five (5) years from when payment otherwise would
have been made or commenced.  In this regard, if a Participant first elects the
form in which the Supplemental Benefit shall be paid more than 30 days after
such Employee first became a Participant (or after January 31, 2006 for
Employees who were Participants on January 1, 2006), then such initial election
shall be deemed a change to a prior election and shall be subject to the same
conditions.  Notwithstanding the foregoing, a change in the form of annuity
shall not be deemed a change in the form in which such Supplemental Benefit
shall be paid, provided that the annuities are actuarially equivalent under
Section 409A of the Code (and the Treasury regulations promulgated thereunder),
and that the change in the form of annuity is made prior to the Supplemental
Benefit Commencement Date.

(3)           The amount of a Participant’s Supplemental Benefit (if any) shall
be adjusted to reflect the form in which such Supplemental Benefit is paid.  If
paid as an annuity, such adjustment shall be made in accordance with Section 6.1
of the Retirement Plan by applying the actuarial factors and assumptions used
for annuity conversions as described in the definition of “Actuarial Equivalent”
in the Retirement Plan.  If paid in a single cash lump sum, such adjustment
shall be made by applying the actuarial factors and assumptions used for lump
sum distributions as described in the definition of “Actuarial Equivalent” in
the Retirement Plan.

(c)           2005 Termination of Employment.  Notwithstanding this Section, if
the date of a Participant’s Termination of Employment is during the 2005
calendar year, then the benefit accrued under the Supplemental Plan (if any)
after December 31, 2004 shall be paid to Participant in a single cash lump sum
on or before December 31, 2005 and the portion attributable to service prior to
January 1, 2005 shall be paid in accordance to the terms and conditions of the
Supplemental Plan, as in effect on December 31, 2004.

3


--------------------------------------------------------------------------------


(d)           Specified Employee.  Notwithstanding anything to the contrary, if
a Participant’s Supplemental Benefit becomes payable on account of the
Participant’s Termination of Employment (other than on account of the
Participant’s death) and such Participant is a Specified Employee, then such
Participant’s Supplemental Benefit shall be paid at least six (6) months after
the Participant’s Termination of Employment.  For purposes of this paragraph,
“Specified Employee” shall mean a Participant who is a “specified employee” as
such term is defined in Section 409A of the Code and the Treasury regulations
promulgated thereunder.

(e)           Death Benefits.  Upon the death of a Participant prior to the
Supplemental Benefit Commencement Date, the Participant’s surviving spouse (if
any) shall be eligible to receive a Survivor Pension.  The “Survivor Pension”
shall be the amount (if any) by which the Total Survivor Pension Benefit exceeds
the surviving spouse’s Retirement Plan Benefit.  The Total Survivor Pension
Benefit and the Retirement Plan Benefit shall be calculated as of the date of
the Participant’s death.

(1)           For purposes of calculating the Survivor Pension, “Total Survivor
Pension Benefit” shall equal the monthly pension payment which would be payable
under Article 7 of the Retirement Plan (i) if the maximum benefit limitations of
Section 415 of the Code and of the Retirement Plan did not apply, (ii) if the
includable compensation limitations of Section 401(a)(17) of the Code did not
apply, and (iii) if the definition of “Salary” in the Retirement Plan included
any amounts of base salary or incentive compensation deferred under the
Company’s Nonqualified Plans.  For purposes of this paragraph, amounts deferred
under the Company’s Nonqualified Plans shall be deemed to be included in
“Salary” for the calendar year in which such amounts are earned.

(2)           For purposes of calculating the Survivor Pension, as described
above, the surviving spouse’s “Retirement Plan Benefit” shall be the actual
monthly pension payable under Article 7 of the Retirement Plan.

(3)           The Survivor Pension shall be paid on the Participant’s
Supplemental Benefit Commencement Date and in the form in which the
Participant’s Supplemental Benefit would have been paid.

(f)            Small Plan Benefits.  Notwithstanding the Participant’s form of
payment election under this Section 4, if the lump-sum value of the
Participant’s Supplemental Benefit is $50,000 (or less) as of the Supplemental
Benefit Commencement Date, then such Participant’s Supplemental Benefit shall be
paid in a single cash lump sum.  In addition, if the lump-sum value of a
surviving spouse’s Survivor Pension is $50,000 (or less), then such Survivor
Pension shall be paid in a single cash lump sum.  For the purpose of determining
the Supplemental Benefit under this section, the Company shall use the actuarial
factors and assumptions described in the definition of “Actuarial Equivalent” in
the Retirement Plan.

SECTION 5. FUNDING

The Supplemental Plan shall be unfunded, and Supplemental Benefits shall be paid
only from the general assets of the Company.

4


--------------------------------------------------------------------------------


SECTION 6. ADMINISTRATION

The Supplemental Plan shall be administered by the Company. The Company shall
make such rules, interpretations and computations as it may deem appropriate;
and any decision with respect to the Supplemental Plan, including (without
limitation) any determination of eligibility to participate in the Supplemental
Plan and any calculation of Supplemental Benefits shall be within the discretion
of the Company.  To the extent not preempted by ERISA, the Supplemental Plan
shall be construed according to the laws of the State of Washington.

SECTION 7.  CLAIMS PROCEDURE

(a)  Benefits Claim.  Claims for benefits and inquiries concerning the
Supplemental Plan (or concerning present or future rights to benefits under the
Supplemental Plan) shall be submitted to the Company in writing.  A claim for
benefits shall be submitted on the prescribed form and shall be signed by the
Participant (or, the beneficiary, if applicable).

(b)  Benefit Claim Denial.  In the event that a claim for benefits is denied in
whole or in part, the Company shall notify the claimant in writing of the denial
and of the right to a review of the denial.  The written notice shall set forth,
in a manner calculated to be understood by the applicant, specific reasons for
the denial, specific references to the provisions of the Supplemental Plan on
which the denial is based, a description of any information or material
necessary for the claimant to perfect the claim, an explanation of why the
material is necessary, and an explanation of the review procedure under the
Supplemental Plan.  The written notice shall be given to the claimant within a
reasonable period of time (not more than 90 days) after the Company received the
claim, unless special circumstances require further time for processing and the
claimant is advised of the extension.  In no event shall the notice be given
more than 180 days after the Company received the claim.

(c)  Review.  A claimant whose claim for benefits was denied in whole or in
part, or the claimant’s duly authorized representative, may appeal the denial by
submitting to the Company a request for a review of the claim within 90 days
after receiving written notice of the denial from the Company.  The Company
shall give the claimant or his or her representative an opportunity to review
pertinent materials, other than legally-privileged documents, in preparing the
request for a review.  The request for a review shall be in writing and
addressed to the Company.  The request for a review shall set forth all of the
grounds on which it is based, all facts in support of the request, and any other
matters that the claimant (or representative) deems pertinent.  The Company may
require the claimant to submit such additional facts, documents or other
material as it may deem necessary or appropriate in making its review.

(d)  Review Decision.  The Company shall act on each request for an appeal
within 60 days after receipt, unless special circumstances require further time
for processing and the applicant is advised of the extension.  In no event shall
the decision on review be rendered more than 120 days after the Company received
the request for a review.  The Company shall give prompt written notice of its
decision to the claimant.  In the event that the Company confirms the denial of
the claim for benefits in whole or in part, the notice shall set forth, in a
manner

5


--------------------------------------------------------------------------------


calculated to be understood by the claimant, the specific reasons for the
decision and specific references to the provisions of the Supplemental Plan on
which the decision is based.

(e)  Rules and Interpretations.  The Company shall adopt such rules, procedures
and interpretations of the Supplemental Plan as it deems necessary or
appropriate in carrying out its responsibilities under this Section 7.

(f)  Exhaustion of Remedies.  No legal action for benefits under the
Supplemental Plan shall be brought unless and until the claimant (i) has
submitted a written claim for benefits in accordance with this Section 7, (ii)
has been notified by the Company that the claim is denied, (iii) has filed a
written request for a review of the claim in accordance with this Section 7, and
(iv) has been notified in writing that the Company has affirmed the denial of
the claim; provided, however, that legal action may be brought after the Company
has failed to take any action on the claim within the time prescribed by this
Section 7.

SECTION 8. AMENDMENT AND TERMINATION

The Company expects to continue the Supplemental Plan indefinitely.  Future
conditions, however, cannot be foreseen, and the Company shall have the
authority to amend or to terminate the Supplemental Plan at any time; provided,
however, that any such termination shall be subject to the requirements of
Section 409A of the Code and the Treasury regulations promulgated thereunder. 
In the event of an amendment or termination of the Supplemental Plan, a
Participant’s Supplemental Benefit shall not be less than the Supplemental
Benefits to which the Participant would be entitled if the Participant’s
employment had terminated immediately prior to such amendment or termination of
the Supplemental Plan.

SECTION 9. CHANGE OF CONTROL

(a)           Vesting.  Notwithstanding any other provision of the Supplemental
Plan to the contrary, in the event of a Change of Control, each Participant
shall immediately be fully vested in the benefits under the Supplemental Plan
which have accrued through the date of the Change of Control.

(b)           Change of Control.  For purposes of the Supplemental Plan, “Change
of Control” shall mean “Change in Control” as such term is defined in Section
16.4 of the PACCAR Inc Long Term Incentive Plan, as approved by the stockholders
of the Company on April 25, 2006.

(c)           Termination.  Notwithstanding any provision to the contrary, the
Company may terminate the Supplemental Plan in its entirety within the 30 days
preceding or the 12 months following a “change in control event” (as such term
is defined in the Treasury regulations promulgated pursuant to Section 409A of
the Code); provided, that all substantially similar arrangements also are
terminated and that the Participants (or beneficiary, if applicable) receive the
benefit under the Supplemental Plan (if any) within 12 months of the date the
Supplemental Plan is terminated.  The Company shall determine, in its sole
discretion, whether to terminate the Supplemental Plan pursuant to this Section
9 and to pay all Supplemental Benefits (or the

6


--------------------------------------------------------------------------------


remaining amount of Supplemental Benefits that are in pay status) in single cash
lump sums.  For purposes of calculating the present value of the Supplemental
Benefit to be paid upon such a termination of the Supplemental Plan, the date
the Plan is terminated shall be the Supplemental Benefit Commencement Date for
all Participants whose Supplemental Benefit is not then in pay status, the
interest rate shall be 0% and the assumed mortality table shall be the
“Applicable Mortality Table” described in the definition of “Actuarial
Equivalent” in the Retirement Plan.

SECTION 10. EMPLOYMENT RIGHTS

Nothing in the Supplemental Plan shall be deemed to give any person any right to
remain in the employ of the Company or affect any right of the Company to
terminate a person’s employment with or without cause.

SECTION 11. FORFEITURE OF SUPPLEMENTAL BENEFITS

(a)                                  Forfeiture.  Benefits payable under the
Supplemental Plan to a Participant will be forfeited if service with the Company
is terminated for Cause.  Benefits shall also be forfeited if, after Termination
of Employment for reasons other Cause, a Participant fails or refuses to provide
advice and counsel to the Company when reasonably requested to do so.  The good
faith determination of the Board of the existence of facts justifying forfeiture
is considered conclusive under the Supplemental Plan.

(b)                                 Cause.  For purposes of the Supplemental
Plan, “Cause” is defined to include any of the following conduct:

(1)                                  an act of embezzlement, fraud or theft;

(2)                                  deliberate disregard of the rules of the
Company or a subsidiary,

(3)                                  unauthorized disclosure of any of the
secrets or confidential information of the Company or a subsidiary;

(4)                                  any conduct which constitutes unfair
competition with the Company or a subsidiary;

(5)                                  inducing any customers of the Company to
breach any contracts with the Company or a subsidiary.

SECTION 12. NO ALIENATION

Benefits payable under the Supplemental Plan shall not be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, prior to actually being received by the person entitled to the
benefit under the terms of the Supplemental Plan; and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge or otherwise dispose
of any right to a benefit payable hereunder shall be void with the exception of
payroll taxes paid on the

7


--------------------------------------------------------------------------------


participant’s behalf. The prohibition on assignment or alienation shall apply to
any judgment, decree or order (including approval of a property settlement)
which relates to the provisions of child support, alimony or property rights to
a present or former spouse, child or other dependent of a Participant pursuant
to a state domestic relations or community property law.  The Company shall not
in any manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to a benefit hereunder.

SECTION 13. EXECUTION

PACCAR Inc, by its Chairman of the Board and Chief Executive Officer, has
executed this Supplemental Plan document on December 7, 2006.

 

PACCAR Inc

 

 

 

/s/ Mark C. Pigott

 

Mark C. Pigott

 

8


--------------------------------------------------------------------------------